HLANNA, J. I dissent from the majority opinion in this 'case- because I feel that too much importance is attached to the early opinion of the Territorial Supreme Court in the ease of Meyer & Sons Co. v. Black, 4 N. M. (Gild.) 353, 16 Pac. 620. While fully appreciating that the maxim stare decisis should not be lightly departed from, and that a refusal to apply the maxim should be controlled by substantial reasons, nevertheless the present case, appeals to me as one that should not be governed by the application of this principle. The rule laid down in the Meyer Case is not a rule of property, and the only ground upon which sound argument can be based that the decision should not now be questioned is that it has stood unchallenged for a long period of years. No private rights depend upon the maintenance of the rule in the Meyer Case which we concede to be erroneous; and, while the rule may be said to be simply one of practice, yet it defeats the entire purpose of the intervention statute so far as attachment proceedings are concerned. The object of this statute was undoubtedly to prevent multiplicity of suits; and, if the statute should control under the facts of this case but for the precedent in the Meyer Case, as we believe, the intervener in this case, as well as all others under similar circumstances, is deprived of a substantial remedy, and the beneficial purpose of the act is denied to all litigants of this class. It would therefore seem to be clear that the greater good is to be served by a departure from this ancient and erroneous decision, and that no substantial reason exists for our present adherence to this precedent.